Miller, J.
The plaintiff brought this suit into the district court by a certiorari to a justice of the peace. In the district court a motion was made, by defendants, to dismiss the case for the reason that the writ of certiorari was not allowed and issued according to law, and it appearing that it was not sued out within twenty days from the day of the rendition of the judgment by the justice, the said case was dismissed by the court.
The only question raised in this court is, whether the first section of article 12, on page 340 of the statutes, is in force. We have decided, during this term, that the whole of this article is in force. The legislature evidently intended to continue the practice respecting the writ of certiorari, in cases in which the recovery does not exceed $15. The whole of the article 12 seems to the court to be necessary to enable the party to remove his case properly and the court to have it fully and justly disposed of. If the court could dispense with any part of it, which seems to be a system of itself, we would have to/legislate in every case presented, and thereby run the practice into confusion. The practice is to be considered the same, in cases wherein the writ of certiorari is now allowed, as if the act of January 30, 1844, entitled “an act to amend an act concerning justices of the peace and for other purposes,” had not been passed, excepting that it shall be the duty of the justice to return all the testimony and proceeding had before him.
It is ordered that the judgment of the district court be affirmed.'